Citation Nr: 1739680	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 12-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased initial disability rating for anxiety disorder with posttraumatic stress disorder (PTSD) symptoms, rated as 30 percent disabling prior to July 10, 2015, and as 50 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2015, the Board remanded the Veteran's claim for additional development. In an August 2015 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective July 10, 2015. However, because the Veteran is presumed to be seeking the maximum benefits available, this issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

For the period of appeal, the Veteran's anxiety disorder with PTSD symptoms has been productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

1. The criteria for a 50 percent disability rating for anxiety disorder with PTSD symptoms over the course of the entire appeals period have been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 50 percent at any time have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

1. Notice and Assistance

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if applicable, of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to obtain the evidence needed. 38 U.S.C.S. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claims on appeal, the Veteran is challenging the assigned disability ratings following the grant of service connection for anxiety disorder with PTSD symptoms. In this instance, the Veteran received the VCAA letter dated March 2011. The United States Court of Appeals for Veterans Claims, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 - 91 (2006), held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See VAOPGCPREC 8- 2003 (December 22, 2003). Therefore, the duty to notify has been met.

VA has also satisfied its duty to assist the Veteran. In the March 2015 remand, the Board required the RO obtain all VA treatment records dated since October 2007 and, if warranted, provide a VA examination to assess the severity of the Veteran's condition. The Veteran's treatment records have been associated with the claims file and VA provided the Veteran with an updated examination in July 2015. Therefore, the directives in the March 2015 Board remand have been completed. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. 
II. Governing Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.S. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Regarding the evidence of record, the Board considers lay evidence competent on a variety of matters concerning the nature and cause of a disability. Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit has "rejected the view... that 'competent medical evidence is required... [when] the determinative issue involves either medical etiology or a medical diagnosis.'" (quoting Jandreau, 492 F.3d at 1377)). For example, a Veteran is competent to provide evidence about what he has experienced or observed. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention. Not all competent evidence is of equal value. Competence must be distinguished from credibility. Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted." Id. at 469.

The Board must assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

Except as otherwise provided by law, the Veteran has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.S. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders provides
a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

Lastly, a 100 disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." The Court further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126(a). Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A GAF score of 51-60 is defined as: "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF score of 61-70 indicates: some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id. The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013). In this case, however, DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal. Id.

III. Entitlement to an increased disability rating.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a disability rating of 50 percent for the entire appeal period is warranted.  However, a disability rating in excess of 50 percent is not warranted for any time period on appeal.  Specifically, the medical evidence, combined with the Veteran's lay reports of his symptoms, indicates that the Veteran's anxiety disorder with PTSD symptoms more closely approximates the 50 percent level of impairment, on review of all of his symptomatology. See Mauerhan, 16 Vet. App. at 444. 

The Veteran contends that his symptomatology more closely approximates the 70 percent disability rating than it does the 50 or 30 percent disability ratings. See July 2012 Statement in Support of Claim. The Veteran states that he has panic attacks more than once a week, has difficulty understanding complex commands, and that he writes down tasks to be completed for the day, as he has impairment of short and long term memory. Moreover, he states that he has difficulty adapting to stressful circumstances and unprovoked irritability. In addition, he reports that his symptoms include impaired impulse control, difficulty in adapting to stressful circumstances, impaired judgment, impaired short and long term memory, and that he remains a recluse. The Veteran's Notice of Disagreement included statements that he experienced panic attacks, that he needs his wife to read the instructions of assembling an item, as he has difficulty understanding complex commands, that he is required to write lists, which he believes is an indication of his impairment of short and long term memory, and that without his wife's insistence, he would do as little as possible.

These are the hallmarks of the 50 percent criteria. The Board finds that the Veteran's statements regarding his symptoms are both competent and credible. See Layno, 6 Vet. App. at 469 (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").
In January 2011, the Veteran reported that he had a history of anxiety that that had never been treated since Vietnam but he denied depression, anxiety, or other mental health conditions, and denied any current or past suicidal or homicidal ideation, plans, or attempts. In an April 2012 VA Disability Benefits Questionnaire, the VA examiner noted a diagnosis of anxiety disorder with PTSD symptoms, and alcohol dependence, partial remission, but ultimately opined that his symptoms did not meet the full criteria for PTSD. The VA examiner opined that the Veteran's anxiety disorder included symptoms of excessive worry, social discomfort, general anxiety, sleep disturbance, irritability, and some re-experiencing.  The Veteran reported to the examiner that both of his wives complained that he was hard to live with and drank too much. He married for the first time in 1972, divorced in 1982, and married his current wife in 1990. The VA examiner concluded that the Veteran's symptoms included anxiety, chronic sleep impairment, and disturbances of motivation and mood. Additional symptoms included excessive worry, avoidance of crowds, anger difficulty not rising to the level of violence, and general restlessness. 

An April 2012 psychological report indicated that the Veteran had excessive worry, social discomfort, general anxiety, sleep disturbance, and disturbances of motivation and mood, and other symptoms of a "similar severity, frequency, and duration." Vazquez-Claudio, 713 F.3d at 118.

In July 2012, the Veteran's VA treatment records revealed that he reported for his annual examination, with no new symptoms or conditions related to his anxiety disorder. In September 2013, similarly, the Veteran denied new concerns or complaints. During his October 2014 annual visit, the Veteran was screened for depression, expressed no dissatisfaction with his current employment, farming, and when asked if he was feeling down, depressed, or hopeless, the Veteran's answer was "not at all." 

A July 2015 VA examiner determined that the Veteran met the criteria for PTSD under the DSM-5 standards. The Veteran displayed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. During the July 2015 examination, the VA examiner noted that the Veteran's symptoms included depressed mood, mild memory loss, difficulty in understanding complex commands, and difficulty in adapting to stressful circumstances, including work or a work-like setting. The Veteran's presentation was dysphoric and he displayed flat affect. The VA examiner also noted negative alterations in cognitions and mood associated with the traumatic events, evidenced by persistent and exaggerated negative beliefs or expectations, a persistent negative emotional state, feelings of detachment or estrangement from others, and a persistent inability to experience positive emotions. Moreover, the VA examiner noted sleep disturbance, reckless or self-destructive behavior, and irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects. The symptoms lasted more than one month. Significantly, the VA examiner found no evidence of an inability to establish and maintain effective relationships, nor near-continuous panic or depression affecting the Veteran's ability to function independently.

The Board has considered the degree of functioning as evidenced by his reported GAF score of 58, as one factor for consideration in assigning a rating in this case. This score corresponds to a rating of moderate symptoms, under the DSM-IV standards. Although there is evidence against the claim, including the Veteran's own statements in January 2011 (denied anxiety or other mental health conditions) and his July 2012, September 2013, and October 2014 annual examinations (reported no new symptoms), the Veteran's statements of panic attacks more than once a week and impairment of short term memory, demonstrated symptoms consistent with the general level of impairment warranting a 50 percent rating, or akin to the symptoms listing in the rating criteria. 

Turning to the effects of the Veteran's symptomatology, with respect to social impairment, the Board notes that the Veteran has significant relationships, with his wife, with a nephew, from whom he requested antidepressant medication, and the Veteran visited with his grown children and attended his Legion post. He visited with his grown children and his neighbor farmers. While the Veteran's relationship with his wife may have been affected by his anxiety disorder with PTSD symptoms, the Veteran has remained married since 1990 to his second wife.

Regarding occupational impairment, the Veteran is a grain farmer, and his hobbies included computer, reading, and television. In his October 2012 Substantive Appeal, he stated that he chose farming because of his severe PTSD and inability to deal with other people. This contradicts a prior statements (April 2012 VA psychological evaluation) in which he stated that he grew up in a farming family and that he was farming full time while still in high school. See Caluza, 7 Vet.App. at 511. The evidence of record indicates that the Veteran completed a four-year degree in business administration. The Veteran and his wife continue to farm 300 acres together. 

Overall, the Board finds that the Veteran's symptoms are productive of occupational and social impairment with reduced reliability and productivity and that his PTSD more closely approximates the criteria for a 50 percent rating for the entire period on appeal.  However, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting 70 percent or 100 percent evaluations, or akin to the symptoms as found in the rating criteria. Mauerhan, and Vazquez-Claudio, supra. The Board acknowledges that the Veteran's statements regarding his depressed mood and memory loss. Comparing his reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or more nearly approximate the criteria for a 70 percent or 100 percent disability rating for any time during the appeal period. In that regard, the Veteran indicated that he had some memory problems but no indication of deficiency in the Veteran's work - farming, or deficiencies in family relations, judgment, or thinking. When all of the evidence, lay and medical, is considered in totality, including the degree of functioning as evidence by the GAF score of record, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent; there is no doubt to be resolved.

The Board has considered the Veteran's claim and decided entitlement based on the evidence of record. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



Accordingly, the Board finds that A 50 percent disability rating, but no higher, for anxiety disorder with PTSD symptoms for the entire appeal period is warranted. 


ORDER

A 50 percent disability rating, but no higher, for anxiety disorder with PTSD symptoms, is granted for the entire appellate period, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


